     Case 1:20-mj-00046-AJ Document 1-1 Filed 02/11/20 Page 1 of 10




AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

I, Sean P. Doyle, United States Postal Inspector, being duly sworn, depose and state as

follows:



                                  I.      INTRODUCTION

1. I have been employed as a Postal Inspector by the United States Postal Inspection

   Service (“USPIS”) since July 2016. I was assigned to the USPIS Connecticut and

   Western Massachusetts Major Crimes Team from 2016 through August of 2019. In

   August of 2019, I transferred to the USPIS Manchester, NH Prohibited Mail

   Narcotics/ Miscellaneous Crime Team. On these teams, my duties and

   responsibilities include, but are not limited to, the investigation of the illegal shipment

   of narcotics and narcotics proceeds, as well as the laundering of drug proceeds via the

   United States Postal Service (“USPS”). I have intercepted numerous USPS Priority

   Mail Express or Priority Mail parcels which were found to have contained controlled

   substances and/or the proceeds from the sales of controlled substances through the

   United States Mail. Prior to becoming a U.S. Postal Inspector, I was employed for

   ten years as a police officer for the Town of Londonderry, New Hampshire.

2. I have received extensive training in criminal investigations, procedures and criminal

   law, and I have assisted senior postal inspectors and other law enforcement agents in

   numerous criminal investigations and in the execution of search warrants. I have

   received training from the USPIS in the investigation of controlled substances and

   proceeds/payments for controlled substances being transported through the United

   States Mail. I have also received asset forfeiture training and have consulted with

   senior postal inspectors and asset forfeiture specialists.
     Case 1:20-mj-00046-AJ Document 1-1 Filed 02/11/20 Page 2 of 10



3. I am a law enforcement officer of the United States within the meaning of Title 18

   U.S.C. § 3061, and am empowered by law to conduct investigations and make arrests

   for offenses enumerated in Title 21 U.S.C. §841(a)(1), distribution of controlled

   substances, Title 21 U.S.C. §843(b), use of a communications facility in the

   commission of narcotics trafficking offenses, Title 21 U.S.C. §846, conspiracy to

   possess with intent to distribute and distribution of controlled substances and other

   federal offenses.

4. This affidavit is being made in support of an application for a search warrant for a

   First Class parcel displaying a First Class Mail epostage label, bearing tracking

   number                          6168, and addressed to

           LEBANON NH                    (the “Subject Parcel,” described further in

   paragraphs 8 through 10 below). For the reasons set forth in this affidavit, I submit

   that probable cause exists to believe that the Subject Parcel contains controlled

   substances, evidence of the following offenses: distribution of controlled substances,

   in violation of Title 21 U.S.C. §841(a)(1); use of a communications facility in the

   commission of narcotics trafficking offenses, in violation of Title 21 U.S.C. §843(b);

   and conspiracy to possess with intent to distribute and distribution of controlled

   substances, in violation of Title 21 U.S.C. §846.

5. The information set forth in this affidavit is based on an investigation other law

   enforcement agents and I are conducting. This affidavit does not contain every fact

   known to me with respect to this investigation. Rather, it contains those facts I

   believe to be necessary to establish probable cause for issuance of this search warrant.
     Case 1:20-mj-00046-AJ Document 1-1 Filed 02/11/20 Page 3 of 10



      II.    GENERAL BACKGROUND CONCERNING THE SHIPMENT OF
             DRUGS AND DRUG SALE PROCEEDS THROUGH THE UNITED
                               STATES MAILS

6. Based on my training and experience, I know that individuals shipping controlled

   substances via the United States Mail primarily utilize Priority Mail Express and

   Priority Mail because of the speed, reliability, free telephone and internet package

   tracking service, as well as the perceived minimal chance of detection. Mailers often

   use fictitious names and/or fictitious return addresses to prevent them from being

   identified and apprehended by law enforcement.

7. Based on my training and experience, I know that narcotics traffickers often send

   their illegal narcotics through the mail from source states, such as California,

   Arizona, Texas, Nevada and the U.S. Territory of Puerto Rico.




                  III.    DESCRIPTION OF THE SUBJECT PARCEL

8. The Subject Parcel is a First Class parcel displaying a First Class Mail epostage label,

   bearing tracking number                          6168, addressed to

                         LEBANON NH                    and bearing a return address of

                                                        Houston, TX            (the

   “Subject Parcel”). The following are images of the Subject Parcel:
     Case 1:20-mj-00046-AJ Document 1-1 Filed 02/11/20 Page 4 of 10




9. The Subject Parcel measures approximately 9 ¼” x 6,” weighs approximately 0

   pounds, 8 ounces, and bears $3.49 in postage. The parcel was mailed on January 27,

   2020, from Houston, TX



                           IV.     INVESTIGATION TO DATE

10. On November 14, 2019, members of the Drug Enforcement Administration (“DEA”),

   New Hampshire Drug Task Force (“NHDTF”) and Lebanon, NH Police served arrest

   warrants on        Lurvey and         Ferraro related to the sale methamphetamine.

   Both subjects were believed to be staying at                    LEBANON NH

           During the course of the investigation, it was determined Lurvey was staying

   in apartment 5 and Ferraro was staying in apartment 6.

11. Both Lurvey and Ferraro were located and taken into custody on November 14, 2019.

   During the search of Lurvey’s person incident to arrest, an officer located a small
     Case 1:20-mj-00046-AJ Document 1-1 Filed 02/11/20 Page 5 of 10



   ziplock style baggie which contained trace amounts of a substance consistent with the

   properties of methamphetamine.

12. During the arrest of Lurvey, an officer spoke with a female by the name of

   Sith at                            Sith said that APT belonged to her and her

   husband, later identified as LIN ZAW. Sith said that ZAW was at work in

                   Vermont, where he worked in computer repair. The officer asked

   Sith for her consent to search APT      Sith agreed and consented to the search of APT



13. The officer searched the residence and located a quantity of marijuana in plain view,

   as well as a piece of drug manufacturing equipment he recognized as a vacuum

   chamber kit. The system appeared to be set up to extract the THC content from

   marijuana. In this same area, the officer also observed packaging materials that based

   on his training and experience appeared consistent with materials used to package

   controlled illicit drugs. Additionally, investigators located what appeared to be THC

   extractions inside of silicone containers, in a cabinet next to the couch in the living

   room.

14. While on scene, ZAW arrived and spoke with the officer. The officer advised ZAW

   of the arrests and the consent search. The officer questioned ZAW about the drug

   manufacturing equipment that was located. ZAW told the officer that the equipment

   was his and that he “messes around” extracting THC from marijuana. The officer

   also informed ZAW of the THC extracts found in several containers in the cabinet

   next to his couch, and again ZAW advised the THC extracts were his.

15. Simultaneously, other officers spoke with Ferraro at the Lebanon, NH Police

   Department. During the interview, Ferraro admitted that he had been purchasing,
     Case 1:20-mj-00046-AJ Document 1-1 Filed 02/11/20 Page 6 of 10



   distributing, and using methamphetamine. He estimated that he had approximately

   five to six customers who purchased methamphetamine from him. Ferraro claimed

   that the methamphetamine he sold was purchased via the dark web. Ferraro stated he

   directed his neighbor, “Zaw,” to purchase methamphetamine through the dark web.

   Ferraro stated he had been directing Zaw to purchase his methamphetamine since the

   middle of the summer of 2019. Ferraro instructed Zaw to order about two to four

   ounces of methamphetamine per week. The money was held in escrow until Ferraro

   and Zaw confirmed their deliveries of the methamphetamine. Ferraro said that the

   methamphetamine was typically delivered via the United States Postal Service, as

   was customary of dark web methamphetamine retailers.

16. Ferraro told investigators that he paid Zaw $400 cash, per ounce of

   methamphetamine. Ferraro would typically sell the ounce of methamphetamine for

   $800. Ferraro said the quality of methamphetamine that they purchased through the

   internet was average. Ferraro added that a shipment of methamphetamine was due to

   be delivered around the date of the interview.

17. Investigators relayed the information provided during the interview of Ferraro to the

   officer who was still at                   speaking with ZAW. ZAW was questioned

   about purchasing methamphetamine via the dark web and receiving that

   methamphetamine via the Unites States Postal Service. ZAW admitted to the officer

   that he had been receiving packages of methamphetamine in the mail. ZAW first

   stated that he was only getting a few grams at a time in the mail, but then agreed that

   he may have been getting larger quantities. ZAW also admitted to “giving” the

   methamphetamine from those packages to Ferraro and Lurvey to “get rid of.”
     Case 1:20-mj-00046-AJ Document 1-1 Filed 02/11/20 Page 7 of 10



18. While questioning ZAW about the purchase of methamphetamine via the dark web

   and receiving it through USPS, the officer learned that investigators had located

   USPS packages in the basement, with opened mylar packaging inside. The contents

   of the mylar packaging had been removed. From my training and experience and in

   communication with other agents, I recognize this packaging as consistent with

   narcotics being mailed through the USPS. ZAW was questioned about the packages

   and admitted that some of the packages may have contained methamphetamine.

19. Inspectors began monitoring mail going to the                        address. On or

   about Friday, November 29, 2019, Postal Inspectors in New Hampshire identified

   USPS Priority Mail parcel bearing label                             75 84, mailed on

   November 27, 2019, from Buena Park, CA             as a parcel possibly containing a

   controlled substance. The parcel bore a USPS Easypost Priority Mail epostage label

   with the following typed addressee information:

   LEBANON NH                     and a return address of

                        BUENA PARK CA                       The parcel weighed

   approximately 0 pounds, 4.625 ounces and bore $5.86 in U.S. postage.

20. On December 5, 2019, Inspectors applied for and were granted a search and seizure

   warrant for the parcel by this court. On December 6, 2019, agents searched the parcel

   and located a white crystalline substance which field tested presumptively positive for

   methamphetamine. The DEA laboratory later confirmed the substance to be 55.1

   grams of methamphetamine with 98% purity [53.9 grams meth (actual) +/- 3.3

   grams].
     Case 1:20-mj-00046-AJ Document 1-1 Filed 02/11/20 Page 8 of 10



21. In January of 2020, ZAW was charged via grand jury indictment with violations of 21

   U.S.C. §§ 841(a)(1) & 846 – Attempted Possession of Methamphetamine (50g+

   actual) with Intent to Distribute.

22. On or about Thursday, January 23, 2020, Postal Inspectors in New Hampshire

   identified the Subject Parcel as another parcel being sent to ZAW that possibly

   contained a controlled substance.

23. On January 28, 2020, investigators with the U.S. Postal Inspection Service, USPS-

   OIG, DEA, N.H. State Police, N.H. Drug Task Force and Lebanon, NH Police

   arrested ZAW at his residence,                          Lebanon, NH             During a

   post arrest interview, after being read his Miranda rights, ZAW was questioned about

   the Subject Parcel. ZAW admitted ownership of the Subject Parcel and advised it

   contained “Skittles.”




                V.      CANINE POSITIVE RESPONSE TO PACKAGE

24. On January 30, 2020, Inspectors contacted a New Hampshire State Police trooper and

   requested that he and his narcotic-trained K-9 review the Subject Parcel for the scent

   of controlled substances. The trooper informed Inspectors that he uses the K-9 in the

   detection of controlled substances in different situations, including within sealed

   packages shipped through the United States Mail and other courier services. The

   trooper further informed Inspectors that he and the K-9 successfully completed the

   New England State Police Administrator’s Conference canine certification process

   and that their certification is current. The certification process involves a

   comprehensive test designed to measure the ability of the dog and the handler in
     Case 1:20-mj-00046-AJ Document 1-1 Filed 02/11/20 Page 9 of 10



   searching for and indicating the presence of narcotics. This certification is

   administered in different environments with a variety of distractions and is designed

   to duplicate actual field conditions that the canine team might encounter. The Subject

   Parcel was placed inside a piece of luggage, which was then lined up among three

   other similar sized pieces of luggage. Upon examination of the luggage, the trooper

   advised that the K-9 had alerted to the luggage case containing the Subject Parcel.




                                   VI.     CONCLUSION

25. Based on the facts described above, I believe that there is probable cause to believe

   that the Subject Parcel described above contains controlled substances or other items

   relevant to drug trafficking in violation of Title 21, United States Code, Sections

   841(a)(1) (possession with intent to distribute and distribution of controlled

   substances), 843(b) (use of a communication facility in the commission of a

   controlled substances trafficking offense), and 846 (conspiracy to possess with intent

   to distribute and distribution of controlled substances).

26. Accordingly, I respectfully request that this Court issue a search warrant authorizing

   the search of the Subject Parcel for contraband and evidence of violations of Title 21,

   United States Code, Sections 841(a)(1), 843(b), and 846, including controlled

   substances, records relating to controlled substance delivery, and/or records relating

   to the identity of the individual who shipped the package or the intended recipient of

   the package.
    Case 1:20-mj-00046-AJ Document 1-1 Filed 02/11/20 Page 10 of 10




                                           /s/ Sean P. Doyle_________
                                           SEAN P. DOYLE
                                           UNITED STATES POSTAL INSPECTOR



Subscribed and sworn to before me this 11th day of February 2020.




                                           _______________________________
                                           HONORABLE ANDREA K. JOHNSTONE
                                           UNITED STATES MAGISTRATE JUDGE
